Title: To George Washington from Thomas Freeman, 27 July 1785
From: Freeman, Thomas
To: Washington, George

 

May it Please your Excellency
Redstone [Pa.]July 27th 1785

In my last to you I informed you of my Necessity of Advertising for the Rebuilding and repairing the Mill, the meeting of the Undertakers to be the first Ult. I had the Mortification to find myself disappointed by none, at least none to undertake meet me, so that the Mill is not doing any good at all I have some Inclination to try a Second Advertisement on the same Acct but shall wait for your Approbation as this will come Imediately into your Hands by the Bearer Mr Jackson.
I met Mr Smith at Union Town last Term & took his Advice in regard to the Arrearages from the Tenants in the Bottome and am Prosecuting his directions therein, I likewise have seen Coll Stephenson & enquired of him what he knew relative to your Claims in Washington County but he nor his Brother, knows nothing of certainty in regard to it. Mr Charles Morgan seems to be the Principal evidence that is to be met with in this Country of which I informed Mr Smith, who had already got Intellegence of him.
Mr Simpson has Informed me fully of his determination to leave the Place he Occupies this fall, I have not yet got any Person to take Possessions nor do I know wether I shall be Justifiable in so doing untill further Order from you. I believe I can get some part of it sown down this Season & have made some Advances thereto—Mr Simpson offers putting in the Corn Ground and finding Seed at fifteen Shillings Per Acre I have Offered Ten and I will give no more, however if you would wish to have any thing done concerning that Place I hope you will communicate it to me by some speedy Oppertunity.
As to Applications for the Lands on the Ohio & Kanhawa I have had none since I wrote to you, nor shall have any I imagine, the Indians seems to be much unsettld and untoward. I have the Honour to be your Excellencys most Obedient Humble Servant

Thomas Freeman

